Exhibit 10.4

 

VOTING AGREEMENT

 

This Voting Agreement, dated April 17, 2017 (this “Agreement”), is made and
entered into by and among NextDecade, LLC, a Delaware limited liability company
(the “Company”), and each individual and entity listed on the signature pages
hereto as a “Parent Stockholder” (each, a “Parent Stockholder”, and
collectively, the “Parent Stockholders”). The Company and the Parent
Stockholders are sometimes individually referred to in this Agreement as
a “Party” and collectively as the “Parties”.

 

WHEREAS, each Parent Stockholder is a stockholder of Harmony Merger Corp., a
Delaware corporation (“Parent”);

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
Harmony Merger Sub, LLC, a wholly-owned subsidiary of Parent (“Merger Sub”, and
together with Parent, the “Parent Parties”), and the other signatories thereto
have entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which Merger Sub will merge with and into the Company, with the
Company surviving such merger as a wholly-owned subsidiary of Parent (the
“Merger”); and

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Parent Stockholders execute and deliver this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound hereby, each of the
undersigned hereby agree as follows:

 

1.       Definitions. As used herein the term “Voting Shares” shall mean all
securities of Parent beneficially owned (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended, but excluding shares of
stock underlying unexercised options or warrants) (“Beneficially Owned”
or “Beneficial Ownership”) by any Parent Stockholder, including any and all
securities of Parent acquired and held in such capacity subsequent to the date
hereof. Capitalized terms used and not defined herein shall have the respective
meanings assigned to them in the Merger Agreement.

 

2.       Representations and Warranties of the Parent Stockholders. Each Parent
Stockholder hereby represents and warrants to the other parties hereto,
severally and not jointly, with respect to such Parent Stockholder and such
Parent Stockholder’s ownership of its Voting Shares, as follows:

 

(a)      Authorization. Parent Stockholder has the power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. This Agreement has been duly
authorized, executed and delivered by Parent Stockholder, and when duly
authorized, executed and delivered by the Company, constitutes the legal, valid
and binding obligations of Parent Stockholder, enforceable against Parent
Stockholder in accordance with its terms, subject to applicable bankruptcy,
insolvency and other similar Laws affecting the enforceability of creditors’
rights generally, general equitable principles and the discretion of courts in
granting equitable remedies.

 



 

 

 

(b)       Consents and Approvals; No Violation. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) if such Parent Stockholder is not an individual, conflict with
or result in any breach of any provision of the Charter Documents of Parent
Stockholder, (ii) require any filing with, or the obtaining of any permit,
authorization, consent or approval of, any Governmental Entity or other Person
that has not been filed, obtained or given, in each case except to the extent
that failure to make or obtain such filing, permit, authorization, consent or
approval would not be material, (iii) violate, conflict with or result in a
default (or any event which, with notice or lapse of time or both, would
constitute a default) under, or give rise to any right of termination,
cancellation or acceleration under, any of the terms, conditions or provisions
of any note, mortgage, other evidence of indebtedness, guarantee, license,
agreement, lease or other contract, instrument or obligation to which Parent
Stockholder is a party or by which Parent Stockholder or any of its assets may
be bound, or (iv) violate any Law, order, injunction or decree applicable to
Parent Stockholder. If Parent Stockholder is a natural person, no consent of
such Parent Stockholder’s spouse is necessary under any “community property” or
other Laws for the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby. If Parent Stockholder is a trust, no
consent of any beneficiary is required for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

 

(c)       Litigation. There is no investigation or review pending or, to the
knowledge of Parent Stockholder, threatened by any Governmental Entity against
Parent Stockholder or with respect to its Voting Shares, and there are no Legal
Proceedings pending or, to the knowledge of Parent Stockholder, threatened
against Parent Stockholder or any of its properties at law or in equity.

 

(d)       Ownership of Shares. Exhibit A sets forth all Voting Shares
Beneficially Owned by each Parent Stockholder. Parent Stockholder Beneficially
Owns its Voting Shares free and clear of all Liens. Other than as set forth in
the Parent SEC Reports, there are no options, warrants or other rights,
agreements, arrangements or commitments of any character to which Parent
Stockholder is a party relating to the pledge, acquisition, disposition,
transfer or voting of Voting Shares and there are no voting trusts or voting
agreements with respect to the Voting Shares. Parent Stockholder does not
Beneficially Own (i) any Voting Shares other than the Voting Shares set forth on
Exhibit A and (ii) any options, warrants or other rights to acquire any
additional securities of Parent, other than as set forth on Exhibit A.

 

3.        Agreement to Vote Shares; Irrevocable Proxy.

 

(a)       During the term of this Agreement, each Parent Stockholder agrees to
vote or cause to be voted the Voting Shares he, she or it Beneficially Owns, and
to execute a written consent or consents if stockholders of Parent are requested
to vote their shares through the execution of an action by written consent:
(i) in favor of the Merger Agreement and the Transactions contemplated thereby,
including without limitation the Merger, the issuance of the Closing Shares,
Contingent Shares and Restricted Shares, and the amendments to Parent’s Charter
Documents contemplated by the Merger Agreement at every meeting (or in
connection with any request for action by written consent) of the stockholders
of Parent at which such matters are considered and at every adjournment or
postponement thereof; and (ii) against (A) any proposal or offer from any Person
(other than the Company or any of its Affiliates) concerning (1) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving any of the Parent Parties, (2) the issuance or
acquisition of shares of capital stock or other equity securities of any of the
Parent Parties, or (3) the sale, lease, exchange or other disposition of any
significant portion of any of the Parent Parties’ properties or assets, (B) any
action, proposal, transaction or agreement which could reasonably be expected to
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of any of the Parent Parties under the Merger Agreement,
and (C) any action, proposal, transaction or agreement that could reasonably be
expected to impede, interfere with, delay, discourage, adversely affect or
inhibit the timely consummation of the Merger or the fulfillment of any of the
Parent Parties’ conditions under the Merger Agreement or change in any manner
the voting rights of any class of stock of Parent (including any amendments to
Parent’s Charter Documents not contemplated by the Merger Agreement, other than
any amendments to the Parent’s Charter Documents to extend the Termination Date
(as such term is defined in Parent’s Charter Documents)).

 



 2 

 

 

(b)       Each Parent Stockholder hereby appoints the Company and any designee
thereof, and each of them individually, as its proxies and attorneys-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the term of this Agreement with respect to the Voting Shares in
accordance with Section 3(a). This proxy and power of attorney is given to
secure the performance of the duties of Parent Stockholder under this Agreement.
Each Parent Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Parent Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in Law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by Parent Stockholder with respect to the Voting
Shares. The power of attorney granted by Parent Stockholder herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of Parent Stockholder. The proxy and power of attorney granted
hereunder shall terminate upon the termination of this Agreement.

 

4.       No Voting Trusts or Other Arrangement. Except as set forth herein, each
Parent Stockholder agrees that Parent Stockholder will not, and will not permit
any entity under Parent Stockholder’s control to, deposit any Voting Shares in a
voting trust, grant any proxies with respect to the Voting Shares or subject any
of the Voting Shares to any arrangement with respect to the voting of the Voting
Shares. Each Parent Stockholder hereby revokes any and all previous proxies and
attorneys in fact with respect to the Voting Shares.

 

5.       Transfer and Encumbrance. Each Parent Stockholder agrees that during
the term of this Agreement, Parent Stockholder will not, directly or indirectly,
transfer, sell, offer, exchange, assign, pledge or otherwise dispose of or
encumber (“Transfer”) any of his, her or its Voting Shares or enter into any
contract, option or other agreement with respect to, or consent to, a Transfer
of, any of his, her or its Voting Shares or Parent Stockholder’s voting or
economic interest therein except to a “permitted transferee” as described in the
Parent SEC Reports where the transferee executes and delivers an agreement in
form and substance reasonably satisfactory to the Company agreeing to be bound
by the terms of this Agreement. Any attempted Transfer of Voting Shares or any
interest therein in violation of this Section 5 shall be null and void.

 



 3 

 

 

6.       Appraisal and Dissenters’ Rights. Each Parent Stockholder hereby
waives, and agrees not to assert or perfect, any rights of appraisal or rights
to dissent from the Merger that Parent Stockholder may have pursuant to the DGCL
or otherwise by virtue of ownership of the Voting Shares.

 

7.       Redemption and Conversion Rights. Each Parent Stockholder agrees not to
exercise any right (including but not limited to any right granted to Parent
Stockholder under Parent’s Amended and Restated Certificate of Incorporation) to
redeem or convert any Voting Shares Beneficially Owned as of the date hereof or
acquired and held in such capacity subsequent to the date hereof.

 

8.       No Solicitation of Transactions. During the term of this Agreement,
each Parent Stockholder shall not, and shall cause its Affiliates, officers,
directors, employees, representatives, consultants, financial advisors,
attorneys, accountants or other agents not to, (a) take any action to solicit,
encourage, initiate, engage in or otherwise facilitate discussions or
negotiations with, (b) provide any information to, or (c) enter into any
agreement with any Person (other than the Company and its Affiliates) concerning
any merger, sale of substantial assets or similar transaction involving Parent.

 

9.       Termination. This Agreement shall terminate upon the earliest to occur
of (a) the Effective Time, and (b) the date on which the Merger Agreement is
terminated in accordance with its terms. Upon termination of this Agreement, no
party shall have any further obligations or liabilities under this Agreement.

 

10.      No Agreement as Director or Officer. Parent Stockholder is signing this
Agreement solely in his, her or its capacity as a stockholder of Parent. No
Parent Stockholder makes any agreement or understanding in this Agreement in
such Parent Stockholder’s capacity (or in the capacity of any Affiliate, partner
or employee of Parent) as a director or officer of Parent or any of its
respective subsidiaries (if Parent Stockholder holds such office). Nothing in
this Agreement will limit or affect any actions or omissions taken by a Parent
Stockholder in his, her or its capacity as a director or officer of Parent, and
no actions or omissions taken in any Parent Stockholder’s capacity as a director
or officer shall be deemed a breach of this Agreement. Nothing in this Agreement
will be construed to prohibit, limit or restrict a Parent Stockholder from
exercising his or her fiduciary duties as an officer or director to Parent or
its respective stockholders, as applicable.

  



 4 

 

 

11.      Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered in person
or by facsimile or by e-mail, (b) on the next Business Day when sent by
overnight courier, or (c) on the second succeeding Business Day when sent by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified by like notice):

 

If to a Parent Stockholder, in accordance with such Parent Stockholder’s
signature page hereto with copies (which shall not constitute notice) to:

 

Graubard Miller

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attn: David Alan Miller and Jeffrey M. Gallant

Telephone: 212-818-8800

Facsimile: 212-818-8881

Email: dmiller@graubard.com and jgallant@graubard.com

 

If to the Company to:

 

NextDecade, LLC

3 Waterway Square Place, Suite 400

The Woodlands, TX 77380

Attn: Krysta De Lima

Telephone: 832-403-2198

Email: krysta@next-decade.com

 

with copies (which shall not constitute notice) to:

 

King & Spalding LLP

1100 Louisiana Street No. 4000

Houston, TX 77002

Attn: Kenneth S. Culotta and Jeff Malonson

Telephone: 713-276-7374

Facsimile: 713-751-3290

Email: kculotta@kslaw.com and jmalonson@kslaw.com

 

and

 

King & Spalding LLP

1180 Peachtree Street N.E.

Atlanta, GA 30309

Attn: Carrie Ratliff

Telephone: 404-572-2801

Facsimile: 404-572-5100

Email: cratliff@kslaw.com

 

and

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Jaclyn L. Cohen

Telephone: (212) 310-8891

Telecopy: (212) 310-8007

Email: jackie.cohen@weil.com

 



 5 

 

 

12.       Miscellaneous.

 

(a)       If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of Law or public policy, all other
terms, conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

 

(b)       This Agreement and all of the provisions hereof shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, directly or indirectly, including by
operation of law, by any Party without the prior written consent of the other
Parties.

 

(c)       The Article and Section headings contained in this Agreement are
exclusively for the purpose of reference, are not part of the agreement of the
Parties and shall not in any way affect the meaning or interpretation of this
Agreement.

 

(d)       Each Party hereby irrevocably agrees that any action, suit or
proceeding between or among the Parties arising in connection with any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement (a “Legal Dispute”) shall be brought only to the exclusive
jurisdiction of the courts of the State of Delaware or the federal courts
located in the State of Delaware, and each Party hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient forum. During the period a Legal Dispute that is
filed in accordance with this Section 12(d) is pending before a court, all
actions, suits or proceedings with respect to such Legal Dispute or any other
Legal Dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court. Each Party hereby waives,
and shall not assert as a defense in any Legal Dispute, that (i) such Party is
not personally subject to the jurisdiction of the above named courts for any
reason, (ii) such action, suit or proceeding may not be brought or is not
maintainable in such court, (iii) such Party’s property is exempt or immune from
execution, (iv) such action, suit or proceeding is brought in an inconvenient
forum, or (v) the venue of such action, suit or proceeding is improper. A final
judgment in any action, suit or proceeding described in this Section 12(d)
following the expiration of any period permitted for appeal and subject to any
stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Laws. EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FOR ANY COUNTERCLAIM RELATING THERETO. IF THE SUBJECT MATTER OF ANY SUCH LEGAL
DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL
ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. FURTHERMORE,
NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION
OR OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 



 6 

 

 

(e)       This Agreement constitutes the entire agreement among the Parties with
respect to the subject matter of this Agreement and supersedes all other prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter of this Agreement. Each Party acknowledges and
agrees that, in entering into this Agreement, such Party has not relied on any
promises or assurances, written or oral, that are not reflected in this
Agreement.

 

(f)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware (regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof) as to all
matters, including matters of validity, construction, effect, performance and
remedies.

 

(g)       The Parties acknowledge that the rights of each Party to consummate
the transactions contemplated hereby are unique and recognize and affirm that in
the event of a breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at law.
Accordingly, the Parties agree that such non-breaching Party shall have the
right, in addition to any other rights and remedies existing in their favor at
Law or in equity, to enforce its rights and the other Party’s obligations
hereunder not only by an action or actions for damages but also by an action or
actions for specific performance, injunctive and/or other equitable relief
(without posting of bond or other security), including any order, injunction or
decree sought by the Company to cause any Parent Stockholder to perform its
agreements and covenants contained in this Agreement. Each Party further agrees
that the only permitted objection that it may raise in response to any action
for equitable relief is that it contests the existence of a breach or threatened
breach of this Agreement.

 

(h)       This Agreement may be executed in counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or e-mail shall be as effective as delivery of a
manually executed counterpart of the Agreement.

 

(i)        This Agreement may be amended, modified or supplemented at any time
only by written agreement of the Parties.

 

(j)        Each Party shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

(k)       The undersigned agree that, other than the Merger Agreement and the
Transactions, there is not and has not been any other agreement, arrangement or
understanding between the Parties with respect to the matters set forth herein.

 

[Signatures follow on next page.]

 

 7 

 

 

The Parties have executed this Voting Agreement as of the date first above
written.

 

 



COMPANY:

 

NEXTDECADE, LLC

      By:     Name:        Title:

 

 



[Signature Page to Voting Agreement]

 

 

 

 

  PARENT STOCKHOLDER:               By:        Name:                    Title:  

 

Address for notice purposes

 

  _____________________________   _____________________________  
_____________________________   _____________________________   Attention:
_____________________   Telephone: ____________________   Facsimile:
_____________________   E-mail: _______________________

 

 

[Signature Page to Voting Agreement]

 

 

 

 

Exhibit A

 

Parent Stockholder:

 

 

Voting Shares Beneficially Owned: _______________________________
________________________________

 

 

A-1



 

